The plaintiff in error, hereinafter called defendant, was convicted in the county court of Payne county on a charge of selling intoxicating liquor, and his punishment fixed at a fine of $200 and to be confined in the county jail for a period of 30 days.
This case is substantially the same as the case of Frank Dunkin v. State, 44 Okla. Cr. 102, 279 P. 923, decided at this sitting of the court. Both defendants are charged with the same crime, both received the same sentence, and both defendants present the same assignments of error on appeal to this court.
This case is therefore reversed for the same reasons stated and authorities cited in the opinion rendered in the case of Frank Dunkin v. State.
EDWARDS, P.J., and DAVENPORT, J., concur. *Page 107